UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

FG HEMISPHERE ASSOCIATES, LLC,                      )
                                                    )
                             Plaintiff,             )
                                                    )
                             v.                     )   Civil Case Nos. 03-1314 (RJL)
                                                    )                   03-1315 (RJL)
DEMOCRATIC REPUBLIC OF CONGO,                       )
and SOCIETE NATIONALE                               )
D'ELECTRICITE (S.N.E.L.),                           )
                                                    )
                             Defendants.            )

                                             ~
                                  MEMORANDUM ORDER
                                   (March J!L, 2009) [#102]
       Presently before the Court is plaintiffs Motion for a Civil-Contempt Order and
Sanctions against defendant the Democratic Republic of Congo ("DRC") in these
consolidated actions.) Because DRC has failed to comply with this Court's prior
discovery orders, the Court will GRANT plaintiffs motion in part.
       On September 28,2006, this Court granted plaintiffs September 29,2005 Motion
to Compel [Dkt. #74] by Minute Order, stating:

       It is hereby ORDERED that defendant the Democratic Republic of the
       Congo must conduct and complete a diligent, good faith search, both inside
       and outside the United States, for all documents responsive to Plaintiffs
       First Requests for Production, as modified by Plaintiffs letter of September
       7,2005, within thirty days from the date of this Order; and Defendant must
       certify that such a search has been conducted, describe with specificity the
       steps undertaken, and provide all responsive, non-privileged documents it
       has located to plaintiff, together with a certification that it has produced all
       such documents, within thirty days from the date of this Order.


       For reference purposes, all docket numbers identified herein refer to the docket numbers
in Case No. 03-1314 (RJL).
(Minute Order, Sept. 28, 2006.) Subsequently, by agreement of the parties, on November
28,2006 the Court imposed a bifurcated discovery plan and stayed DRC's obligations
                                                                                               2
under the September 28,2006 Minute Order pending completion of Phase I of the plan.
(Order, Nov. 28, 2006 [Dkt. #88].) Upon completion of Phase I, and again by agreement
of the parties, on February 12,2007 the Court ordered completion of Phase II of the plan,
ordering that DRC

         shall have ninety (90) days from the date of this Order in which to respond
         to plaintiffs discovery requests related to discovery in aid of execution of
         the default judgments with respect to properties outside the territorial
         jurisdiction of this Court, including the discovery compelled pursuant to the
         Court's September 28,2006 Order.
(Order, Feb. 12,2007 [Dkt. #93].) DRC thereafter served on plaintiff a Certification of
Efforts and Responses to Requests for Production on May 14, 2007 and filed a notice
with the Court the next day certifYing its compliance with the Court's February 12,2007
and November 28,2006 Orders. 3 (DRC's Notice of Compliance, May 15,2009 [Dkt.
#99].)
         DRC's discovery response, however, fell woefully short of compliance. DRC did
not produce any documents pertaining to DRC assets "outside the territorial jurisdiction
of this Court," but rather, re-produced duplicates of documents pertaining to DRC's
Washington, DC assets that were subject to Phase I of the discovery plan. DRC also
failed to provide the required certification that a search occurred for the Phase II
documents and that all responsive, non-privileged documents were produced. Indeed,

2
        Phase I of the bifurcated discovery plan focused "on discovery in aid of execution against
any property belonging to defendant Democratic Republic of the Congo within the territorial
jurisdiction of this Court." (Order, Nov. 28,2006.) In that phase plaintiff sought "discovery
designed to determine whether any such properties exist that may be immune from execution
under the Foreign Sovereign Immunities Act." (Id.)
3       In the interim, on March 13,2007, DRC filed an appeal of this Court's November 9,2006
Minute Orders denying defendants' Motions to Vacate the Default Judgments. (Notice of
Appeal, Mar. 13,2000 [Dkt. #96].) Coinciding with its appeal, DRC filed a motion to stay its
discovery obligations, which this Court denied. (Minute Order, May 1,2007.)


                                                2
DRC concedes as much in its response to plaintiffs motion, arguing not that it complied
with the Court's discovery orders, but rather that sanctions would be futile. (Def.'s
Response at 2-4 [Dkt. # 103].)
       Accordingly, upon consideration ofplaintiffs Motion for a Civil-Contempt Order
and Sanctions, DRC's opposition thereto, oral argument held March 6, 2009, and the
entire record herein, it is hereby
       ORDERED that, pursuant to the Court's inherent power to enforce compliance
with its orders, Armstrong v. Executive Office of the President, Office ofAdmin., 1 F.3d
1274, 1289 (D.C. Cir. 1993), and based on plaintiffs clear showing that DRC violated
this Court's unambiguous discovery orders of February 12,2007 and November 28,
2006, DRC is in CIVIL CONTEMPT; and it is further
       ORDERED that DRC, within 30 days from the date of this Order, shall:
       (1)     conduct and complete a diligent, good-faith search for all documents
               concerning its assets outside the District of Columbia pursuant to the terms
               of this Court's prior discovery orders; and
       (2)     certify that it conducted such a search, describe with specificity the steps it
               took in conducting that search, and provide to plaintiff all responsive, non-
               privileged documents it has located, together with a certification that it has
               produced all such documents; it is further
       ORDERED that ifDRC fails to complete the aforementioned search and
production within 30 days from the date of this Order, DRC shall show cause on or
before the expiration of the 30-day period why a fine payable to plaintiff should not be
imposed in the amount of $5000 per week, doubling every four weeks until reaching a
maximum of $80,000 per week, until DRC satisfies its discovery obligations under this
Order. In the event DRC fails to complete the search and production, plaintiff shall have
14 days after the earlier of the expiration of the 30-day period or DRC's show-cause
filing in which to file a response; it is further


                                                3
       ORDERED that, pursuant to Fed. R. Civ. Pro. 37(b)(2), DRC shall pay to plaintiff
the reasonable expenses, including attorney's fees, plaintiff incurred in making this
motion, as well as all other costs and expenses incurred by plaintiff that were caused by
DRC's failure to comply with the Court's Orders of February 12,2007 and November 28,
2006. Plaintiff shall file with this Court and serve DRC through counsel an itemized
listing of all such costs and expenses it wishes to claim within 30 days from the date of
this Order. DRC shall become liable to pay plaintiff the full amount set forth within 20
days from the date of such filing, unless it files an objection in writing to particular items
or amounts and makes application to this Court to disallow any such items or amounts.
Prior to making such application, the parties shall meet and confer in good faith in an
effort to resolve any disputes by agreement.
       SO ORDERED.
                                                           ~



                                                   ;Z~a~
                                               RICHARD~
                                               United States District Judge




                                               4